          Case 1:20-ml-00970-RBC Document 2 Filed 07/17/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                          )
IN RE APPLICATION OF USA PURSUANT         )                    ML No: 1:20-ML-00970
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
FRAUD INVESTIGATION                       )
                                          )
__________________________________________)

Reference:     DOJ Ref. # CRM-182-71407

                                             ORDER

       Upon application of the United States seeking an order, pursuant to 18 U.S.C. § 3512,

appointing Rachel G. Hertz, Trial Attorney, Office of International Affairs, Criminal Division,

U.S. Department of Justice (or a substitute or successor subsequently designated by the Office of

International Affairs), as a commissioner to execute the above-captioned request from the

Kingdom of Saudi Arabia (Saudi Arabia) (the Request) to collect evidence for use in a criminal

investigation, prosecution, or proceeding in Saudi Arabia, and any subsequent, supplemental

requests, and the Court having fully considered this matter,

       IT IS THEREFORE ORDERED, pursuant to the authority conferred by 18 U.S.C. §

3512, that Rachel G. Hertz (or a substitute or successor designated by the Office of International

Affairs) is appointed as a commissioner of this Court (the commissioner) and is directed to

execute the Request and any subsequent, supplemental requests made by Saudi Arabia in

connection with the above-captioned investigation and prosecution and to take such steps as are

necessary to collect the evidence requested in this or any subsequent, supplemental requests in

connection with the same criminal matter. In doing so, the commissioner:
            Case 1:20-ml-00970-RBC Document 2 Filed 07/17/20 Page 2 of 2




       1.      may issue commissioner’s subpoenas to be served at any place within the United

States on persons (natural and legal) ordering them or their representatives to appear and to

testify and/or produce evidence located within the United States;

       2.      shall adopt procedures to collect the evidence requested consistent with its use in

the investigation, prosecution, or proceeding in Saudi Arabia for which the Public Prosecution

Office has requested assistance, which may be specified in the Request or subsequent requests in

this matter or provided by, or with the approval of, the Public Prosecution Office;

       3.      may, in collecting the evidence requested, be assisted by persons whose presence

or participation is authorized by the commissioner, including, without limitation, individuals

employed by U.S. law enforcement agencies and/or representatives of Saudi Arabia who, as

authorized or directed by the commissioner, may direct questions to any witness;

       4.      may seek such further orders of this Court as may be necessary to execute this

Request, or subsequent requests in this matter including orders to show cause why persons

served with commissioner’s subpoenas who fail to appear and/or produce evidence should not be

held in contempt; and

       5.      shall transmit the evidence collected to Saudi Arabia.
                                                                               2020.07.1
                                                                               7 13:02:11
                                                                               -04'00'
Date: ____________                           ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                                 2
